I have read the opinion of the majority overruling the motion for rehearing. I have reviewed the questions and the authorities referred to by my brethren and am more firmly convinced that the dissenting opinion ought to be the law of the case, and that the evidence is not sufficient to support the conviction. The trial court, nowhere in the charge, instructed the jury in substance or in fact, that before the jury could convict, the State must disprove the exculpatory statements of the defendant. The charge given by the court does not relate to this subject or this question, as made by the facts. The cases cited in the dissenting opinion are directly in point and required of the trial court to instruct the jury that before they could convict, it devolved upon the State to disprove the exculpatory statement admitted in evidence by the court at the instigation of the State. I see no necessity for making this case an exception to the well settled law. The decisions cited announce the proper rule, it has been the recognized rule in all the decisions of this State, and should not now be overturned. They are correct both as a rule of decision and on principle. *Page 148